United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-41533
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VICTOR MANUEL HERNANDEZ, also known as Nai,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 1:05-CR-43-3
                        --------------------
Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Victor Manuel Hernandez on

appeal has moved for leave to withdraw and has filed a brief as

is required by Anders v. California, 386 U.S. 738 (1967).

Hernandez has filed a response.   Our independent review of the

record, counsel’s brief, and Hernandez’s response discloses no

nonfrivolous issue for appeal.    Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.